DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13, 18-21, 23-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-10, 11, and 14-16 of U.S. Patent No. 10,398,597 to Badawi et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose the same steps as the instantly presented claims. 
With regard to claim 13, patented claim 1 recites a method for treating the eye comprising the steps of delivering a high viscosity fluid into Schlemm's canal, and using an introducer to place a support in Schlemm’s canal.
With regard to claim 18, see patented claim 1 with limitations drawn to a guide device. With regard to claim 19, see patented claim 5. With regard to claim 20, see patented claim 10. With regard to claim 21, see patented claim 11. With regard to claim 23, see patented claim 2. With regard to claims 24, 25, and 26, see patented claims 14, 15, and 16. With regard to claims 27, 28, and 29, see patented claims 7, 8, and 9. With regard to claim 30, see patented claim 9. With regard to claim 31, see patented claim 1. With regard to claim 32, see patented claim 4. 
With regard to claim 22, Applicant is setting forth the result of the claimed procedure. Because Badawi ’597 claims the steps set forth in the instant invention, it follows naturally that the steps of Badawi ‘597 will generate the results claimed by Applicant in the instant application. 
Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,398,597 to Badawi et al in view of US 2004/0254520 to Porteous et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims suggest the same steps as the instantly presented claims. 
With regard to claims 14 and 15, claim 1 of Badawi ‘597 recites all the limitations of instant claim 16 with the exception of using a pusher rod from the proximal side of the introducer to advance the implant. Porteous discloses an ocular support implant that may be deployed using an applicator 61 with a plunger 63 or rod 65 for delivering the implant. Since such introducers were known at the time of invention by Applicant, it would have been obvious to a person having ordinary skill in the art at the time of invention to use the known plunger rod apparatus disclosed by Porteous in the method of treating an eye already patented by Applicant. 



Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,398,597 to Badawi et al in view of claim 3 of U.S. Patent No. 7,909,789 to Badawi et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose the same steps as the instantly presented claims. 
With regard to claim 16, claim 1 of Badawi ‘597 recites all the limitations of instant claim 16 with the exception of anchoring the implant to tissue. Badawi ‘789 claim 3 recites a method for treating the eye comprising the steps of dilating Schlemm’s canal (with a high viscosity fluid as per the Specification), and inserting a support into Schlemm’s canal, and anchoring the support to tissue. Both sets of method steps are contemplated by Badawi and are properly combined to arrive at the claimed invention.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,398,597 to Badawi et al in view of WO 2005/016418 to Haffner et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims suggest the same steps as the instantly presented claims. 
With regard to claim 17, claim 1 of Badawi ‘597 recites all the limitations of instant claim 17 with the exception of using a gonioscope. Haffner discloses an ocular support implant that may be deployed using a gonioscope to visualize the surgical area (see ¶0034). Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of invention to use a gonioscope as disclosed by Haffner in the method patented by Applicant, in order to visualize the surgical field, as taught by Haffner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        21 July 2022